J. E. McDonald, J.
After a three-day trial, the jury returned a verdict in the amount of $200,000 against the defendants in approximately 20 minutes.
Defendant Warren (hereinafter defendant) moved in the trial court for a judgment notwithstanding the verdict or in the alternative for a new trial. The motion for a new trial in the trial court appears to have been on three claims: The defendant claimed that plaintiff Marland Copeman deliberately and intentionally got co-defendant David Copeman intoxicated. Affidavits from several of the parties, including codefendánt David Copeman (an admitted alcoholic) who had testified, to the effect that his testimony had been affected by his intoxication, were presented in support of the motion.
By the time of the hearing on the motion, Mar-land Copeman, the plaintiff who was alleged to have deliberately and intentionally caused the intoxication of the involved defendant, was deceased.
The defendant, who now wishes to have a new *47trial on the basis of the condition of her codefendant at the time of the trial, did not seek any relief from his misbehavior from the trial court during the trial. Furthermore, the affidavits supplied the court are not convincing in that they are self-serving. The trial court was also aware that the person against whom these claims of deliberate and intentional intoxication of another person were made was deceased.
The trial court is in charge of the trial of the matter and must have a large amount of discretion as to the conduct of a trial. We are not inclined to disturb the ruling by the trial court on this issue.
The next claim in the motion for a new trial was that the court erred in giving an instruction concerning agency. It was the position of the defendant that the law of agency applies exclusively to commercial transactions. The testimony in this matter would indicate that the relationship between the defendant and her claimed agent (co-defendant David Copeman) was one which did involve a benefit derived by the defendant and presented a factual matter to which the law of principal-agent, master-servant and respondeat superior could apply.
After reviewing the transcript of the testimony and the instructions as given by the trial court, we are not in a position to say that the court erred in giving these instructions and therefore the motion for a new trial on this ground was properly denied.
The trial court denied a motion for a directed verdict where the claim was that there was no agency. In deciding a motion for a directed verdict, the trial court must look upon the evidence presented in the light most favorable to the nonmoving party and here there is no question but that *48the minds of reasonable men could differ as to the relationship which existed between these parties. We find no error.
The other ground put forth by the defendant in the motion for a new trial or judgment n.o.v. was the admission of some heársay testimony.
It appears that the statements claimed to be presented as hearsay were actually statements made by a party opponent and the objection raised by the defendant that this was hearsay was not well grounded. The court did not err in admitting this admission of a party opponent.
The question before this Court is whether or not the trial court abused its discretion in denying the motion for a new trial or for a judgment notwithstanding the verdict. Thus, this Court is limited on review to the issues presented to the trial court. We have reviewed the transcript of the hearing on the motion for a new trial before the trial court and we find no abuse of discretion in the denial of these motions and we therefore affirm the trial court.
Affirmed.
Beasley, P.J., concurs in the result only.